Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
 
Status of Claims
Claims 7-19 are pending.  Claims 1-6 are cancelled.  Claim 10 is withdrawn.  Claims 7, 9 and 16 are amended. Claims 7-9 and 11-19 are presented for this examination.
Status of Previous Rejections
All art rejections are withdrawn from previous office action of 04/01/2022 in view of amendment of claims 7, 9 and 16.
Two new ground of art rejection are made as follows.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/18/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is noted instant claims 7, 9 and 16 amended grain size <27 microns is new matter because instant application originally filed specification paragraph [0084] merely discloses 15-85 microns but does not encompass amended grain size <27 microns such as <15 microns.   In other words, amended grain size <27 microns encompasses <15 microns which is neither supported by instant applicant’s originally filed specification nor originally filed claims.   Hence, instant claims 7, 9 and 16 amendment render new matter.
As a result of rejected independent claims, all dependent claims are also rejected under the same statue.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted instant claims 7, 9 and 16 require “where the steel alloy has grain boundary carbides having a grain size less than 27 microns”.  It is unclear whether the amended grain size refers to carbide grain size or crystal grain size of the prior austenite grain.   Applicant is required to clarify whether such grain size refers to carbide size or crystal grain size of the prior austenite grain.   For examination purpose, it is interpreted as crystal grain size of the prior austenite grain.
As a result of rejected independent claims, all dependent claims are also rejected under the same statue.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be 2egative by the manner in which the invention was made.

 Claims 7-9 and 11-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maloney (US 5,424,028) in view of Sherif (US2018/0073113) and Hamano (US 20050194067).
 As for claims 7, 12-15, it is noted instant claim 7 is amended to require “wherein the steel alloy has grain boundary carbides having a grain size <27 micrometers”.
Maloney discloses a case carburized stainless steel alloy ferrite-free (Col 1 line 62) for use in bearing application (abstract and Col 1 line 9) which suggests a bearing component is formed from the case carburized stainless steel.   The bearing component is expected to comprise at least one of a rolling element, an inner ring and an outer ring.
The stainless steel alloy comprises broad ranges compositions (Col 2 Table I lines 50-60) overlapping instant claimed compositions as illustrated in Table 1 below.
Table 1
Element
Applicant
(weight %)
Maloney et al.
(weight %)
Overlap
(weight %)
C
0.05-0.25
0.1-0.25
0.1-0.25
Cr
10-14
13-19
13-14
Mo
1.5-4
3-5
3-4
V
0.3-1.2
0.25-1.25
0.3-1.2
                  Ni
0.3-3
1.75-5.25
1.75-3
Co
6-11
5-14
6-11
                  Si
0.05-0.4
<=1
0.05-0.4
Mn
0.1-1
<=1
0.1-1
Nb
0.02-0.06
0.01-0.1
0.02-0.06
Al
0.1


C (Claim 12)
0.13-0.18
0.1-0.25
0.13-0.18
C (Claim 13)
0.06-0.08
About 0.1-0.25
About 0.1 is close to 0.08
Cr (Claim 14)
11-12.5
13-19
13 is close to 12.5
Mo (Claim 15)
2.7-3.7
3-5
3-3.7
V (Claim 15)
0.4-0.7
0.25-1.25
0.4-0.7
Ni (Claim 15)
0.4-1.8
1.75-5.25
1.75-1.8
Co (Claim 15)
8.1-9.3
5-14
8.1-9.3
Si (Claim 15)
0.15-0.25
<=1
0.15-0.25
Mn (Claim 15)
0.15-0.19
<=1
0.15-0.19
Nb (Claim 15)
0.03-0.05
0.01-0.1
0.03-0.05





 

It is noted Maloney does not expressly disclose instant claim 7 required wherein clause regarding Nieq value.
Maloney’s steel alloy is ferrite free or contains a minimum amount of ferrite so as to improve the subsequent case hardening properties of the bearing component produced. In order to achieve this ferrite free structure, the alloying elements are closely controlled. (Col 1 lines 62-66)
Hence, Maloney’s steel alloy is expected to have Nieq greater than 11.5% because Maonley’s steel alloy is ferrite free.
Furthermore, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.
In the instant case, using Maloney’s Example I (Col 4 line 25-32) compositions of Ni, Co, Mn and C, Nieq is calculated to be 14.51 wt%, hence meets instant claimed greater than 11.5%.
Maloney differs from instant claim 7 such that it does not expressly disclose (1) Al at 0.1%; and (2) “wherein the steel alloy has grain boundary carbides having a grain size <27 micrometers”.
Regarding (1), Sherif discloses a bearing component formed from a steel alloy and Al is preferably included up to 0.1% as a deoxidizer. (paragraph [0054])
Regarding (2), Hamano discloses a martensitic stainless steel with similar compositions as Maloney and expressly discloses the most preferable grain size of prior austenite grain in the martensite structure is 40 micron or less for excellent toughness. (paragraph [0064]  Table 2 Inventive Examples 1-2, 4-7, 9 and 11-13 all having grain size <27 microns as claimed.  Hamano’s martensitic steel is suitable for use as bearing. (paragraph [0091])
Maloney expressly desires finely dispersed carbide by refining the grain size. (Col 3 lines 40-45 and Col 4 lines 45-50)  Maloney also desires to provide excellent toughness. 
Hence, it would have been obvious to include Al amount as disclosed by Sherif and grain size <40 microns as disclosed by Hamano, in the bearing component of Maloney for the benefit of deoxidizing and excellent toughness. 
As for claim 8,  Maloney discloses the stainless steel alloy is case carburized (title) which meets instant claimed wherein clause.
As for claim 9, instant claim is substantially the same as claim 7 except instant claim requires the bearing component is an inner or outer ring and a rolling element made of a ceramic material and N greater than 0%% and up to 0.01%.
Sherif discloses a bearing component formed from a steel alloy and expressly discloses a hybrid bearing is a bearing which has steel bearing rings and ceramic rolling elements and the use of ceramic rolling elements in a bearing component increases the load carrying capacity of a bearing. (paragraph [0006])  Sherif further discloses N can be added from 0.005-0.025% (paragraph [0055]) for promoting the formation of complex nitrides and/or carbonitrides.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply ceramic material as rolling element material as disclosed by Sherif and nitrogen range of steel alloy, in the bearing component of Maloney in view of Hamano for increasing the load carrying capacity of the bearing component and promoting formation of nitrides and/or carbonitrides.
As for claim 11, instant claim is rejected for the same reason set forth in rejection of claim 7 above regarding Nieq value.
As for claim 16, it is rejected for the same reason set forth in the rejection of claim 7 above.
Maloney does not expressly disclose presently claimed amount of Al and N and amended grain size <27 microns.
Sherif discloses N can be added from 0.005-0.025% (paragraph [0055]) for promoting the formation of complex nitrides and/or carbonitrides and Al is preferably included up to 0.1% as a deoxidizer. (paragraph [0054])
Hamano discloses grain size is less than 40 microns for improved toughness.
Hence, it would have been obvious to include N and Al amount as disclosed by Sherif, in the bearing component of Maloney for the benefit of deoxidizing and promoting formation of nitrides and/or carbonitrides and improved toughness.
As for claims 17-19, Maloney discloses B 0-0.02%. (Abstract)

Claims 7-9, 11-14 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kirby (US 3,663,208) in view of Sherif (US 20180073113) and Hamano.
As for claims 7, 12-14, Kirby discloses an alloy steel for high temperature application consists essentially of broad ranges compositions (Abstract) overlapping instant claimed elemental compositions as illustrated in Table 2 below.
Table 2
Element
Applicant
(weight %)
Kirby et al.
(weight %)
Overlap
(weight %)
C
0.05-0.25
0.02-0.25
0.05-0.25
Cr
10-14
7-12
10-12
Mo
1.5-4
0.2-5
1.5-4
V
0.3-1.2
0.1-0.6
0.3-0.6
                  Ni
0.3-3
0.2-4
0.3-3
Co
6-11
<=7
6-7
                  Si
0.05-0.4
0.05-1.5
0.05-0.4
Mn
0.1-1
0.1-1.5
0.1-1
Nb
0.02-0.06
0.05-0.7
0.05-0.06
Al
0.1


C (Claim 12)
0.13-0.18
0.02-0.25
0.13-0.18
C (Claim 13)
0.06-0.08
0.02-0.25
0.06-0.08
Cr (Claim 14)
11-12.5
7-12
11-12

 
Regarding instant claimed alloy Nieq value, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.
In the instant case, if Ni=3, Co=6, Mn=0.5 and C=0.15, Nieq is calculated to be 13.75.  Hence, Nieq value meets instant claimed greater than 11.5.
Kirby differs from instant claim 7 such that it does not expressly disclose (1) the steel alloy is used as a bearing component and the bearing component comprising at least one of a rolling element, an inner ring and an outer ring; and (2) instant claimed Al range; and (3) amended carbide grain size <27 microns.
Regarding (1) and (2), Sherif discloses bearings typically required to operate under high loads and extreme temperature and need to possess high temperature capability. (paragraph [0003])  Sherif further evidences a bearing component is expected to have inner and outer rings and the rolling element. (paragraph [0006])  Al is preferably included from 0.01-0.03% or up to 0.1% as a deoxidizer. (paragraph [0054])  
Kirby’s steel alloy is designed for high temperature application.
Thus, based on the well-known material requirement for bearing component as disclosed by Sherif, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding (3), Hamano discloses grain size <40 microns for excellent toughness.
Hence,, it would have been obvious to one skill in the art, at the time the invention is made to add Al amount of Sherif and grain size of Hamano into Kirby’s steel alloy as starting alloy material of a bearing component for the benefit of deoxidizer and excellent toughness.  
As for claim 8, Sherif’s bearing component has a case hardening surface (paragraph [0023].
As for claim 9, it is rejected for the same reason set forth in rejection of claim 7 above. Regarding N amount, Kirby’s N 0.01-0.05% overlaps instant amended N greater than 0% and up to 0.01% at overlapping point of 0.01%.
As for claim 11, if Ni=3, Co=6, Mn=0.5 and C=0.15, Nieq is calculated to be 13.75.  Hence, Nieq value meets instant claimed 11.6-17.
As for claim 16,  instant claim is substantially the same as instant claim 7 except it also requires N greater than 0 to up to 0.1% N.
Regarding amended N greater than 0 to up to 0.1%, Kirby’s at least 0.01 to less than 0.02% N still overlaps amended N at 0.01-0.02%.
Kirby differs from instant claim such that it does not disclose presently claimed Al and amended carbide grain size.
Sherif discloses instant claimed Al and carbide grain size would have been obvious to one skill in the art as indicated in rejection of claim 16 above over Kirby in view of Sherif.
As for claims 17-19, Kirby’s copper up to 5% and 0.002-0.03% B (Abstract) overlaps instant claimed Cu and B ranges.
Response to Argument
In response to applicant’s argument on 09/08/2022 that none of cited art Maloney, Kirby and Tsuda discloses amended grain size, argument is not persuasive because newly cited tertiary reference Hamano expressly discloses grain size <40 microns for excellent toughness. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733